Per Curiam.
These causes were tried together before the judge of the District Court without a jury, and resulted in findings and judgments in favor of the plaintiffs below.
Prank Yitale was in the coal business and his horse-driven truck was standing at the curb of a public street while the coal with which the truck was loaded was being by him shoveled into receptacles which his son, Yincent, was carrying and discharging into a bin in an adjacent building.
The defendant’s truck by its driver, had been brought to a position directly in the rear of Yitale’s truck and stopped and left standing. Some ten or fifteen minutes thereafter another employe of the defendant, a boy of fourteen years of age, came to the standing truck to obtain some cord to tie some *199bundles, and he says he accidentally stepped upon the starter of defendant’s truck, which was set in motion and proceeded forward and collided with the coal truck, damaging the truck and injuring both Prank Vitale and his son, Vincent, the plaintiffs below.
The sole ground for reversal is error in refusing to direct a verdict upon the ground that there was no evidence that the defendant’s automobile was being operated by its authorized agent or servant.
It appears to us that the grounds of negligence relied upon below are misunderstood by the appellant.
Such grounds appear to be that it was negligent for the driver of defendant’s truck to have left it in such condition that its motor could have been readily started and the truck proceed forward, and secondly, that the boy, concededly a servant of defendant, and acting within the scope of his employment when he went to the truck for cord, was negligent when he stepped upon the starter and set the motor in motion.
There was testimony upon both of the points permitting the trial judge to find negligence attributable to the defendant, and, therefore, his findings of fact are not open to review, and the judgments below are affirmed, with costs.